Citation Nr: 1331509	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  07-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (other than generalized anxiety disorder), to include chronic depression and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the Regional Office in Chicago, Illinois.  

This claim was previously before the Board in March 2012, at which time it was remanded for additional development.  In the March 2012 remand, the Board re-captioned the Veteran's claim as entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder, depression, and/or posttraumatic stress disorder (PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While in remand status, the RO/Appeals Management Center (AMC) in Washington, DC, issued a November 2012 rating decision wherein service connection was granted for generalized anxiety disorder, and a 30 percent rating was assigned thereto, effective December 30, 2005.  The RO/AMC then readjudicated the issue of entitlement to service connection for PTSD, continuing and confirming the denial thereof in a supplemental statement of the case issued in November 2012.  The issue of entitlement to service connection for PTSD has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the Introduction, in March 2012, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder, depression, and PTSD.  Therein, the Board requested the RO/AMC to obtain a supplemental opinion from the November 2007 VA examiner as to whether any psychiatric disability, however diagnosed, was etiologically related to or aggravated by the Veteran's active duty.

In April 2012, a supplemental opinion was obtained from the November 2007 VA examiner.  Based upon the April 2012 supplemental opinion, service connection for generalized anxiety disorder was granted in a November 2012 rating decision.  The RO/AMC then readjudicated the issue of entitlement to service connection for PTSD, confirming and continuing the denial thereof.  

The Board finds that the April 2012 supplemental opinion from the November 2007 VA examiner is not adequate for purposes of adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability (other than generalized anxiety disorder), to include chronic depression and/or PTSD.  Specifically, questions remain as to whether the Veteran experienced a chronic depressive disorder and/or PTSD at the time he submitted his service connection claim in December 2003; currently experiences a chronic depressive disorder and/or PTSD; and/or experienced a chronic depressive disorder and/or PTSD during the pendency of this appeal, even if either disability subsequently resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  These matters were not addressed by the VA examiner in the April 2012 supplemental opinion, and the evidence of record is otherwise insufficient to make determinations with respect to these matters.  Thus, a remand is required in order to obtain an addendum.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the November 2007 VA examiner provide an addendum to the April 2012 supplemental opinion.  If the November 2007 VA examiner is unavailable, or the examiner determines another examination is warranted, the RO should provide the Veteran with a VA examination to address the questions presented below.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner, to include the Veteran's service and post-service treatment records and his assertions.  

Based on this review, the examiner must provide an opinion as to whether the Veteran:

(a) experienced a chronic depressive disorder and/or PTSD at the time he filed his December 2003 claim; 

(b) currently experiences a chronic depressive disorder and/or PTSD; and/or

(c) experienced a chronic depressive disorder and/or PTSD during the pendency of this appeal (i.e., since December 2003), even if it subsequently resolved and is no longer present.

If the examiner answers in the affirmative to (a), (b), and/or (c) above, relative to a chronic depressive disorder, the examiner must provide an opinion as to whether it is at least at likely as not (a 50 percent probability or more) that the chronic depressive disorder is etiologically related to service, to include any events therein.

If the examiner answers in the affirmative to (a), (b), and/or (c) above, relative to a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least at likely as not (a 50 percent probability or more) that the Veteran's PTSD is etiologically related to the verified stressors.  In this regard, although the clinician may consider that the Veteran may have worked on administrative matters involving the drowning of two soldiers, 18 Vietnamese, and one Philippine national, he may not consider that the Veteran witnessed the drowning death or the bodies.

The examiner may not consider the unverified alleged stressors of the Veteran dealing with a Vietnamese female drinking gasoline; a Vietnamese man on a motorcycle involved in a motor vehicle accident; or four soldiers who swallowed heroin.  

The examiner must specifically discuss whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See DSM-IV; 38 C.F.R. § 4.125 (2013).  Further, the examiner must reconcile his/her opinion with the previous PTSD diagnoses of record.  

The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and at least as likely as not support the contended causal relationship; less likely weighs against the claim.  All rendered opinions must be accompanied by a thorough rationale.

2.  If, and only if, the Veteran is provided another VA examination, the RO must notify him that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

